DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 August 2021.
Upon search and consideration, the Species Election required between Species A & B is hereby withdrawn.

 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrasing and construction reserved for claims; and it does not narratively and concisely describe the invention “…to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the nature and gist of the technical disclosure and should include that which is new in the art to which the invention pertains.” MPEP 608.01(b)..  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the disclosure appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Note, for non-limiting example, the phrase “with light-absorbed color such as black or dark color,” on page 5. It is unclear if the disclosure requires the color of the funnel to be black and/or dark, or if the inventor intends for any color to be used since every color absorbs at least a little light. The entire specification should be reviewed for clarity and consistency with the claims and drawings. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
the phrases “that is formed with” and “that is with” should be replaced a transition such as --comprising--, for clarity and to comply with US practice. 
Additionally, the many instances of “for” should be replaced with --configured for--, --configured to--, or some similar transitional phrasing, to better conform with US practice.
Lastly, the phrase “at least one of insects” is not grammatically correct, and should be replaced with --at least one insect-- in claims 1 & 2. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claim 2, the use of the phrase “instructed to…” in line 7 implies an outside program or computer which is not present in the claims. If the controller is “instructed to count the insects…” then what structure is responsible for the instructing? What structure is being further modified by such an instruction? Perhaps the phrase --programmed to-- is intended?
RE Claim 3, it is unclear what structure is implied by the “stopper” aspect claimed in line 6. While the specification establishes a stopper, neither the specification nor the drawings provide insight into what the inventor envisions this structure to entail.
This is not considered an all-inclusive list of objections and rejections, the disclosure should be reviewed for consistency, conciseness, and clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Mizrach et al. (US 20150216158), hereinafter referred to as “Mizrach.”
For Claim 1, Mizrach discloses an insect-trapping device (the system for automatic trapping and counting of flying insects 1, Fig. 3 of Mizrach), comprising: 
a container (50) that is formed with [comprising] an inlet (where element 31 is inserted) and an accommodation space connected to the inlet (the interior space of container 50); 
a funnel element (30 + 40) that is with light-absorbed color (wherein the funnel elements 30 & 40 are made from a material having inherent color, meeting the claim limitation), placed on the inlet (in the same manner as the instant invention, the funnel elements 30 & 40 are inserted through the opening at the top of the insect container 50, Fig. 3), and inserting into the accommodation space (Fig. 3), and the funnel element being formed with an inner passage therein (there is an inward passage through elements 30 & 40, functioning to count the insects via 41, and deposit them into the accommodation space of container 50, in the same manner as the instant invention); 
a first photo interrupter (optical sensor 41, [0085]) that is located within the inner passage for sensing whether at least one of insects passes through the inner passage from the inlet (the configured to sense a fly passing through passage 40, as discussed in [0084-87]); and 
a controller (44) that is electrically connected to the first photo interrupter (Fig. 4) for counting the insects passing through the inner passage according to the sensing of the first photo interrupter (counter 44 is configured to count the insects passing through the passage 40, [0087]).
For Claim 3, Mizrach discloses the insect-trapping device of claim 1, and Mizrach further discloses wherein the funnel element comprises:

    PNG
    media_image1.png
    165
    296
    media_image1.png
    Greyscale
an enlarged portion that is hung on the inlet (the very top edge of 40 which is larger than the bottom and extends down from the inlet opening of the container 50); 
a narrow tube (forming the bottom opening of 40, see annotation) that is connected to the enlarged portion, and extending into the container (Fig. 3); and 
a stopper portion (as annotated) that is located between the enlarged portion and the narrow tube for preventing the insects from escaping to the enlarged portion from the narrow tube (the funnel shape of 40 provides a slick surface which works with gravity such that an insect cannot escape the container 50), wherein the inner passage is formed inside the narrow tube, the stopper portion and the enlarged portion together (a passage is formed through elements 30 & 40 to trap insects within container 50).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizrach.
For Claim 2, Mizrach discloses the insect-trapping device of claim 1, and Mizrach further discloses further comprising: 
a second photo interrupter (the discussion of “an optical sensor 41 or optical sensors 41, this is in no way limiting the present invention,” [0082]) that is electrically connected to the controller (in the same manner as the first optical sensor 41, as illustrated in Fig. 4 and in light of the discussion of [0080-82]), and located within the inner passage for sensing whether the at least one of the insects passes through the inner passage from the inlet (in the same manner as the first optical sensor 41).
Mizrach fails to disclose wherein the first photo interrupter and the second photo interrupter are respectively spaced arranged along a long axis direction of the inner passage, and the controller is instructed to count the insects passing through the inner passage only when both of the first photo interrupter and the second photo interrupter sense the at least one of the insects.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the first and second photo interrupters providing each sensor spaced apart vertically along the passage, such that the controller counts the insects 
Providing distance between two sensors is well known to incorporate feedback and precisely counting the contained insects. 
	For Claim 4, Mizrach discloses the insect-trapping device of claim 3, and Mizrach further discloses wherein one side of the narrow tube is formed with a first opening that is communication with the inner passage (in the same manner as the instant invention, the optical sensor 41 comprises an LED 46, [0085] which extends through an opening in the sidewall of the aforementioned narrow tube); and 
the first photo interrupter comprises: 
a first light emitting diode (46) that is disposed through one side of the narrow tube (as illustrated in Fig. 3, the optical sensor 41 comprising the LED 46 extends through the sidewall), and extends into the inner passage through the first opening for emitting lights in the inner passage (the LED is configured to emitting light into the passage 40); and 
a first photodiode (42) extends into the inner passage through the first opening for sensing the lights in the inner passage [0085-86].
Mizrach fails to disclose a first plate that is disposed on the one side of the narrow tube, and the first light emitting diode and first photodiode each disposed on the first plate. 
It would have been an obvious substitution of functional equivalents to substitute the mounting technique of Mizrach with a first plate, such that the first LED and photodiode were mounted thereto, in order to provide a simpler optical sensor for replacement purposes, and since a simple substitution of one known element for another would obtain predictable results. KSR 
For Claim 5, the above-modified reference teaches the insect-trapping device of claim 4.
Mizrach is silent to the device further comprising: 
a second plate that is disposed on the one side of the narrow tube, wherein the one side of the narrow tube is further formed with a second opening that is communication with the inner passage, and the first opening and the second opening are respectively spaced arranged along a long axis direction of the inner passage; 
a second light emitting diode that is disposed on the second plate, and extends into the inner passage through the second opening for emitting lights in the inner passage; and 
a second photodiode that is disposed on the second plate, and extends into the inner passage through the second opening for sensing the lights in the inner passage.
However, as discussed in relation to claim 4 above, a plate is a well-known mechanism for mounting such an optical sensor to the sidewall of the device, thus it would have been further obvious to provide the second optical sensor (discussed in [0022 & 85-87]) similarly mounted on a plate. Thus rendering obvious, a second plate that is disposed on the one side of the narrow tube (as modified above, the second optical sensor 41 as spaced apart and discussed with respect to 2), wherein the one side of the narrow tube is further formed with a second opening that is communication with the inner passage (required for the mounting of the second optical sensor), and the first opening and the second opening are respectively spaced arranged along a long axis direction of the inner passage (as discussed in claim 2); 

a second photodiode that is disposed on the second plate (discussed above), and extends into the inner passage through the second opening for sensing the lights in the inner passage [0085-87].
Such a modification would have been further obvious, in a similar manner as in claim 4, due to the ease of replacement of the multiple components comprising the optical sensor with the replacement of one plate. 
For Claim 6, the above-modified reference teaches the insect-trapping device of claim 5.
The above-modified reference is silent to wherein the controller controls a light-emitting timing of the first light emitting diode and a light-emitting timing of the second light emitting diode to be interleaved with each other.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the controller to alternate the timing of the actuation of each LED (the controller controls a light-emitting timing of the first light emitting diode and a light-emitting timing of the second light emitting diode to be interleaved with each other), in order to not overwhelm each respective light sensitive transistor. 

 Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to Grigorov et al. (US 20090199457), Weber-Grabau (US 20160245916), and Spackova et al. (US 4411094) for similar insect counting traps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/DAVID J PARSLEY/Primary Examiner, Art Unit 3643